Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 02/26/2020.
Information Disclosure Statement filed on 04/02/2020 has been considered by the examiner.
Claims 1-16 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a device for providing…”, “a device for linking …”, “a device for forming…” in claim 1 and “means for providing…”, “means for linking…”, “means for forming…” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grefen et al. US Publication 2017/0163733 A1.

As per claim 1, Grefen discloses:
A system for the cryptographically protected monitoring of at least one component of a device or an apparatus comprising:
a device for providing at least one second link of a blockchain, the at least one 
second link comprising at least one transaction data set comprising a monitored
operating state of at least one component of the device or the apparatus, device for linking the at least one second link to a first link of the same or a further blockchain, (Grefen, [0003], [0019], [0039], [0041]-[0043]) where the audit blockchain is responsible for monitoring or auditing devices and equipment. The audit data is stored as the payload of a series of records linked by cryptographic hash function. Where the hash values are the links as claimed;
device for providing a checking function which checks a transaction to be carried out, which transaction is defined by the at least one transaction data set, for integrity, (Grefen, [0039] and [0046]) where the audit blockchain is suited for guaranteeing the integrity of audit data stored; 
device for forming a transaction data set having a measure assigned to the operating state, depending on the checking result yielded by the checking function, wherein the transaction defined by the transaction data set is able to be carried out by a component of the device or of the apparatus and the measure is at least one of able to be initiated and able to be carried out by the same or a different component or by a station situated outside the device or the apparatus, (Grefen, [0078]-[0088]) where a management infrastructure  is described which may include a history service, a component that provides for the management of logging fata that were sent by the peripheral computing devices under its management.




As per claim 8, Grefen discloses: 
A method for the cryptographically protected monitoring of at least one component of a device or an apparatus comprising the following steps: 
providing at least one second link of blockchain, the at least one second link comprising at least one transaction data set, wherein a monitored operating state of at least one component of the device or of the apparatus is represented in the transaction data set, linking the at least one second link to a first link of the same or a further blockchain,  (Grefen, [0003], [0019], [0039], [0041]-[0043]) where the audit blockchain is responsible for monitoring or auditing devices and equipment. The audit data is stored as the payload of a series of records linked by cryptographic hash function. Where the hash values are the links as claimed;
providing a checking function which checks the transaction data set for integrity/admissibility, (Grefen, [0039] and [0046]) where the audit blockchain is suited for guaranteeing the integrity of audit data stored;
forming a transaction data set having a measure assigned to the operating state, depending on the checking result yielded by the checking function, wherein the transaction defined by the transaction data set is carried out by a component of the device or of the apparatus and the measure is initiated and/or is carried out by the same or a different component or by a station situated outside the device or the apparatus, (Grefen, [0078]-[0088]) where a management infrastructure  is described which may include a history service, a component that provides for the management of logging fata that were sent by the peripheral computing devices under its management.
As per claim 16, Grefen discloses: 
A system for the cryptographically protected monitoring of at least one component of a device or an apparatus comprising: 
means for providing at least one second link of a blockchain, the at least one second link comprising at least one transaction data set comprising a monitored operating state of at least one component of the device or the apparatus, means for linking the at least one second link to a first link of the same or a further blockchain, (Grefen, [0003], [0019], [0039], [0041]-[0043]) where the audit blockchain is responsible for monitoring or auditing devices and equipment. The audit data is stored as the payload of a series of records linked by cryptographic hash function. Where the hash values are the links as claimed;
means for providing a checking function which checks a transaction to be carried out, which transaction is defined by the at least one transaction data set, for integrity, (Grefen, [0039] and [0046]) where the audit blockchain is suited for guaranteeing the integrity of audit data stored;
means for forming a transaction data set having a measure assigned to the operating state, depending on the checking result yielded by the checking function, wherein the transaction defined by the transaction data set is able to be carried out by a component of the device or of the apparatus and the measure is able to be initiated and/or able to be carried out by the same or a different component or by a station situated outside the device or the apparatus, (Grefen, [0078]-[0088]) where a management infrastructure  is described which may include a history service, a component that provides for the management of logging fata that were sent by the peripheral computing devices under its management.

As per claims 2 and 9, Grefen discloses:
wherein the first link comprises a further monitored operating state of at least one further component of the device or of the apparatus, (Grefen, [0070]).

As per claims 3 and 10, Grefen discloses:
wherein a negative checking result comprises a value for an error and/or for a manipulation or for an absence of an expected transaction data set, (Grefen, [0046]).
As per claims 4 and 11, Grefen discloses:
wherein a positive checking result comprises a value for a confirmation, (Grefen, [0088]).

As per claims 6 and 13, Grefen discloses:
wherein the operating state relates to a device- or apparatus-internal state, (Grefen, [0071]).
As per claims 7 and 14, Grefen discloses:
wherein the operating state relates to at least one of a state of sensors, actuators and control units for the device or the apparatus which are arranged outside the device or the apparatus, (Grefen, [0071].


As per claim 15, Grefen further discloses: 
computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method, which is configured by the program instructions which are suitable for the cryptographically protected monitoring of at least one component of the system and form at least one link of a blockchain, the transaction data set of said at least one link comprising a monitored operating state of at least one component of the device or of the apparatus, (Grefen, [0041]-[0043] and [0078]-[0088]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grefen et al US Publication No. 2017/0163733 in view of Colson et al. US Publication No. 2018/0094953 A1.

As per claims 5 and 12, Grefen does not specifically disclose:
wherein the monitoring of the at least one and/or further component is implemented by a so-called smart contract.
However, Colson discloses:
wherein the monitoring of the at least one and/or further component is implemented by a so-called smart contract, (Colson, [0052]) where the use of smart contract is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Grefen with teachings of Colson to be able to effectively use the capabilities of blockchain and the smart contracts to carry out an operation with data integrity in mind.


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/             Primary Patent Examiner, Art Unit 2446